DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-078433 (filed on 04/11/2017) and JP2016-082464 (filed on 04/15/2016) was received with the present application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, lines 11-12 of claim 1 recites the broader statement of the range/limitation “the filler contains substantially no silica and contains 30 parts by mass or more of carbon black based on 100 parts by mass of the rubber component”, and lines 16-17 of claim 1 recites the narrower statement of the range/limitation “the first vulcanized rubber composition has a proportion of the carbon black being from 30 to 60 parts by mass based on 100 parts by mass of the rubber component”.  Note, claim 1, lines 8-9, set forth “a first vulcanized rubber composition comprising a rubber component and a filler” and the two ranges set forth on lines 11-12 and 16-17 are directed to the filler in the rubber composition or the rubber composition which includes the filler.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In other words, it’s unclear if the amount of carbon black in the first vulcanized rubber composition is greater than 30 parts by mass based on 100 parts by mass of the rubber component, or if it only between 30 to 60 parts by mass based on 100 parts by mass of the rubber component.

Claims 3-5 and 8 depends from claim 1. Therefore, claims 3-5 and 8 are also indefinite for the reason set forth above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (U.S. Patent 5,663,225 hereinafter referred to as “Ishida”), in view of Yoshida (U.S. PGPUB 2014/0323256 hereinafter referred to as “Yoshida-I”) and Yoshida et al. (U.S. PGPUB 2019/0011016 hereinafter referred to as “Yoshida-II”).

In regards to claim 1, Ishida teach (Figure 2) a frictional power transmission belt (power transmission belt 110) comprising: a tension member (load carrying cords 118) extending in a longitudinal direction (length direction indicated by the arrow ‘L’) of the frictional power transmission belt (power transmission belt 110); a compression rubber layer (compression layer 124); a tension rubber layer (tension layer 122); and an adhesion rubber layer (adhesive rubber layer 120) in contact with at least a portion of the tension member (load carrying cords 118) and in which the tension member (load carrying cords 118) is buried; wherein, the frictional power 
Whereas, Yoshida-I teach (Figures 1-11) a frictional power transmission belt (V-ribbed belt ‘B’) comprising: a tension member (cord 14) extending in a longitudinal direction of the frictional power transmission belt (V-ribbed belt ‘B’); a compression rubber layer (compression rubber layer 11); a tension rubber layer (backside rubber layer 13); an adhesion rubber layer (adhesion rubber layer 12) in contact with at least a portion of the tension member (cord 14) and in which the tension member (cord 14) is buried; the adhesion rubber layer (adhesion rubber layer 12) is formed of a first vulcanized rubber composition (rubber composition produced by mixing a rubber component such as chloroprene rubber/ CR and various compound ingredients as described in paragraphs 0052-0053; where said compound ingredients includes a reinforcing material such as carbon black, a vulcanization accelerator, a crosslinker, an antioxidant, and a softener) comprising a rubber component (one of the rubber components described in paragraph 0052) and a filler (reinforcing material described in paragraph 0053); wherein, the rubber component (one of the rubber components described in paragraph 0052) of the first vulcanized 
Nevertheless, Yoshida-II (Figures 1-3C) a frictional power transmission belt (toothed belt ‘B’) comprising: a tension member (cord 12) extending in a longitudinal direction of the frictional power transmission belt (toothed belt ‘B’); a compression rubber layer (toothed rubber portion 11b of the belt body 11); an adhesion rubber layer (backface rubber portion 11a of the belt body 11) in contact with at least a portion of a tension member (cord 12) and in which the tension member (cord 12) is buried; the adhesion rubber layer (backface rubber portion 11a of the belt body 11) is formed of a first vulcanized rubber composition (rubber composition produced by mixing a rubber component and various compound ingredients as described in paragraphs 0022-0033; where said compound ingredients includes a vulcanization accelerator aid and a vulcanization accelerator) comprising a rubber component (rubber component described in paragraphs 0023-0026) and a filler (reinforcing material in the compound ingredients described in paragraph 0028); and the filler (reinforcing material in the compound ingredients described in paragraph 0028) contains substantially no silica and contains 30 parts by mass or more of carbon black based on 100 parts by mass of the rubber component (paragraph 0028 disclose, the carbon blacks being used as the reinforcing material and the content of the reinforcing material with respect to 100 parts by mass of the rubber component in the rubber composition being 50 parts 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the frictional power transmission belt in Ishida reference by forming the adhesion rubber layer in said frictional power transmission belt using the first vulcanized rubber composition suggested by Yoshida-I (which comprises a rubber component that is chloroprene rubber, and a filler that contains no silica but does contain 30 to 60 parts by mass of carbon black based on 100 parts by mass of the rubber component), and also by providing the outer surface of the tension member in said frictional power transmission belt with the overcoat layer made of the second vulcanized rubber composition suggested by Yoshida-II (which comprises a rubber component that is chloroprene rubber and silica, but does not include any carbon black). This is advantageous in providing the frictional power transmission belt with a adhesion rubber layer having favorable tensile strength, flexibility/ elasticity, stiffness, performance under high temperature conditions, and adhesion characteristics, while additionally improving the adhesion characteristics/ adhesiveness of the tension member so that adhesion or bonding strength between the tension member and the adhesions rubber layer can be enhanced (especially since chemical compositions containing silica are known to improve bonding characteristics in rubber compositions); thereby, also improving the overall structural and tensile strength of the frictional power transmission belt. Furthermore, using the combined teachings in Yoshida-I and Yoshida-II, and through routine and/ or know testing/ experimental techniques commonly employed in the art, one of ordinary skill in the art would have conceived to adjust/ chose the material and consistency of material to produce a first vulcanized rubber composition for the adhesion rubber layer and a second 

In regards to claims 3-4, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above. Yoshida-II further teach (Figures 1-3C), the second vulcanized rubber composition (rubber composition produced by mixing a rubber component and various rubber compound ingredients as described in paragraphs 0038-0050) having a proportion of silica being 10 parts by mass or more based on 100 parts by mass of the rubber component (paragraph 0044 disclose, that silica can be used as the reinforcing material in the compound ingredients used to produce the rubber composition forming the cord adhesion coat 15a; wherein, the content of said reinforcing material with respect to 100 parts by mass of the rubber component in the rubber composition being 50 parts by mass to 80 parts by mass), or the second vulcanized rubber composition (rubber composition produced by mixing a rubber component and various rubber compound ingredients as described in paragraphs 0038-0050) having the proportion of silica being from 15 to 50 parts by mass based on 100 parts by mass of the rubber component (paragraph 0044 disclose, that silica can be used as the reinforcing material in the compound ingredients used to produce the rubber composition forming the cord adhesion coat 15a; wherein, the content of said reinforcing material with respect to 100 parts by mass of the rubber component in the rubber composition being at least 50 parts by mass).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that when the tension member in the frictional power transmission belt taught by Ishida is modified in view of Yoshida-II as detailed above in 

In regards to claim 5, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above; to include an overcoat layer provided on a surface of the tension member. However, Ishida, Yoshida-I, and Yoshida-II, all fail to explicitly disclose the average thickness of said overcoat layer being specifically between 5μm and 30μm. Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the overcoat layer on the altered tension member in the modified frictional power transmission belt taught by Ishida in view of Yoshida-I and Yoshida-II with any preferred average thickness for design optimization. That is, one of ordinary skill in the art would have conceived to provide an overcoat layer having an average thickens between 5μm and 30μm on the tension member using simple testing/ experimental techniques commonly employed in the art to achieve preferred structural characteristics/ properties of said tension member (i.e. flexibility characteristics, tension member adhesiveness, and/ or tension member tensile strength. Providing an overcoat layer on the tension member having such a thickness will allow the tension member to adequately adhere to the 

In regards to claim 8, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above. Ishida further teach (Figure 2), the tension member (load carrying cords 118) in the frictional power transmission belt (power transmission belt 110) comprising a twisted cord (highly inextensible and high strength ropes) made of a polyester fiber and/ or a polyamide fiber (Col. 5, line 20-23 disclose, the load carrying cords 118 being made from highly inextensible, high strength ropes, such as polyester or aramid ropes).
Yoshida-I also teach (Paragraph 0055), the tension member (cord 14) in the frictional power transmission belt (V-ribbed belt ‘B’) comprising a twisted cord (twisted yarn) made of a polyester fiber and/ or a polyamide fiber (paragraph 0055 disclose, the cord 14 being made of a twist yarn formed from material such as, polyester fibers/ PET, polyethylene naphthalate fibers/ PEN, and aramid fibers).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the combined suggestions in Ishida and Yoshida-I references to provide a modified frictional power transmission belt having a tension member that is a twisted cord made of polyester fiber and/ or a polyamide fiber. Configuring the modified frictional power transmission belt taught by Ishida in view of Yoshida-I and Yoshida-II with a tension member made of a polyester fiber and/ or a polyamide fiber would result in a frictional power transmission belt having ideal and/ or preferred load carrying, flexibility, and tensile characteristics. 

Response to Arguments

With respect to applicant’s arguments in the remarks filed on 07/19/2021 (on page 4, second paragraph through page 8, first paragraph), regarding the 35 U.S.C. 103 rejection of claim 1 under Ishida in view of Yoshida-I and Yoshida-II, have been fully considered but they are not persuasive for the following reasons: 
It’s the applicant’s position that Yoshida-I does not teach or render obvious the rubber component in the first vulcanized rubber composition of the adhesion rubber layer preferably being chloroprene rubber, said first vulcanized rubber component not including any silica, and the filler of said first vulcanized rubber component specifically containing 30 to 60 parts by mass of carbon black based in 100 parts by mass of the rubber component. Applicant particularly points to the exemplary vulcanized rubber composition of the adhesion rubber layer disclosed by Yoshida-I in paragraphs 0093-0110; which uses an EPDM composition as the rubber component in said vulcanized rubber composition and a mixture of carbon black and silica as the filler in said vulcanized rubber composition. Thus, the applicant believe one of ordinary skill in the art would have selected the vulcanized rubber composition suggested within paragraphs 0093-0110 Yoshida-I as the preferred first vulcanized rubber composition used to manufacture the adhesion rubber layer in Ishida’s frictional power transmission belt. This is contrary to the rejection set forth above, examiner emphasize that Yoshida-I does provide ample evidence that would lead one of ordinary skill in the art to use both chloroprene rubber as the rubber component and to use a filler without silica to produce the first vulcanized rubber composition. For example, paragraphs 0052-0053 recites “Examples of the rubber components of the rubber compositions of the adhesion rubber layer 12 and the backside rubber layer 13 include ethylene-.alpha.-olefin chloroprene rubber (CR), and chlorosulfonated polyethylene rubber (CSM), hydrogenated acrylonitrile-butadiene rubber (H-NBR). The rubber components of the adhesion rubber layer 12 and the backside rubber layer 13 are preferably the same as a rubber component of the compression rubber layer 11”; where paragraph 0032-0034 (which describes the rubber component and the filler in the rubber composition that forms the compression rubber layer 11) recite “Examples of the rubber component of the rubber composition forming the compression rubber layer 11 include ethylene-.alpha.-olefin elastomer, chloroprene rubber (CR), chlorosulfonated polyethylene rubber (CSM), hydrogenated acrylonitrile-butadiene rubber (H-NBR), etc. The rubber component may be made of a single material, or a blend of two or more materials…Examples of the ingredients include a reinforcing material such as carbon black, a vulcanization accelerator, a crosslinker, an antioxidant, a softener, etc…Examples of the reinforcing material, especially carbon black, includes: channel black; furnace black such as SAF, ISAF, N-339, HAF, N-351, MAF, FEF, SRF, GPF, ECF, and N-234; thermal black such as FT and MT; and acetylene black. Silica may also be used as a reinforcing material. The reinforcing material may be made of a single material, or two or more materials. In order that resistance to wear and resistance to bending will be well balanced, 30 to 80 parts by mass of the reinforcing material is preferably blended into 100 parts by mass of the rubber component”. This would provide adequate knowledge for one of ordinary skill in that art to develop a first vulcanized rubber composition that has a rubber component containing only chloroprene rubber, and a filler that contains only carbon black without any silica. Although, applicant focuses on the exemplary vulcanized rubber composition described in paragraphs 0093-0110 of Yoshida-I, examiner believes one of ordinary skill in the art would have drawn motivation from paragraphs 0029-0040 and 0051-0055 of Yoshida-I to create a vulcanized rubber composition for a adhesion 
Furthermore, applicant additionally argues that Yoshida-II fail to teach or render obvious the rubber component in the second vulcanized rubber composition of the overcoat layer on the tension member preferably being chloroprene rubber, said second vulcanized rubber component including silica alone, and said second vulcanized rubber component contain no carbon black or precisely containing less than 30 parts by mass of carbon black based in 100 parts by mass of the the rubber component of the rubber composition making the cord adhesion coat 15a contains CSM as a main ingredient. In this case, the CSM content in the rubber component is more than 50% by mass. In order to achieve superior adhesiveness with the belt body 11, the CSM content in the rubber component is suitably 90% by mass or more, more suitably 95% by mass or more, and most suitably 100% by mass. The rubber component may contain ethylene-α-olefin elastomer, H-NBR, CR, or the like in addition to the CSM. The rubber component does not have to be the CSM, but may be CR or the like” and “Examples of carbon blacks used as the 
Accordingly, examiner maintain that Ishida in view of Yoshida-I and Yoshida-II can suggest an improved frictional transmission belt having the precise structure, features, and the composition described by the applicant within independent claim 1.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654 			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654